Citation Nr: 1602452	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  14-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Service connection for bilateral knee strain, claimed as pain and swelling in the bilateral lower legs.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that further development is necessary prior to appellate review.

The Veteran claims entitlement to service connection for his bilateral knee strain.  He was afforded a VA examination in March 2012, and the examiner found it less likely than not that the Veteran's condition was incurred in or caused by service.  The examiner referred to the Veteran's documented hospitalization during service, from May 15 to May 31, 1968, for treatment of cellulitis in the knees and urticaria of the face and neck, and stated that the occurrence of this acute episode of cellulitis does not support a finding of a chronic condition.  She also stated that although it was possible that the Veteran's in-service work with concrete following this hospitalization could be associated with strain symptoms of the knees and lower extremities, there is no documentation that this did occur.

Importantly, subsequent to the March 2012 examination, the Veteran submitted June 2013 statements by his wife and brother in which they stated that the Veteran has had painful swelling of his legs and knees ever since leaving the military.  In addition, the Veteran submitted letters written to his now-wife in May and June 1968.  In a May 13, 1968 letter, the Veteran stated that he was on his feet for 20 hours and never sat down once, which caused his knee caps to swell.  In a letter stamped June 3, 1968, subsequent to his release from the hospital, the Veteran stated that the night prior, his legs and feet started swelling up after a four hour standing watch, and that he soaked his feet in a bucket of water.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The statements and letters submitted subsequent to the March 2012 examination bear upon the issue of whether the Veteran's current condition is related to his service, and tend to show that he experienced knee symptoms even after his release from the hospital.  Because this evidence was not available to the examiner, the Board finds that the March 2012 examination and opinion are not adequate for adjudication purposes.  Therefore, a remand for an additional examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed bilateral knee strain.  The claims file and a copy of this Remand must be made available to and reviewed by the physician in conjunction with the examination.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

After such review and examination, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's condition began in service, was caused by service, or is otherwise related to the Veteran's military service.

In providing this opinion, the examiner must address the statements submitted by the Veteran's family members in June 2013 to the effect that the Veteran has had painful swelling of the knees and legs since separation from service.

The examiner must also address the Veteran's statements contained in his May and June 1968 letters written to his now-wife.  Particularly, the examiner must address the June 3, 1968 letter, which tends to show that the Veteran continued to perform work which caused him knee symptoms even after his hospitalization in May 1968.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




